As filed with the Securities and Exchange Commission on August 7, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RiT TECHNOLOGIES LTD. (Exact Name of Registrant as Specified in its Charter) State of Israel Not Applicable (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) RiT TECHNOLOGIES LTD. 24 Raoul Wallenberg Street Tel Aviv 69719 Israel +972-77-270-7210 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) RiT Technologies, Inc. 900 Corporate Drive Mahwah, New Jersey 07430 (201) 512-1970 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications should be sent to: Mark Selinger, Esq. McDermott Will & Emery LLP 340 Madison Avenue New York, New York 10173 Telephone: (212) 547-5438 Facsimile: (212) 547-5444 Ido Zemach, Adv. Goldfarb Seligman & Co. 98 Yigal Alon Street Tel-Aviv 67891, Israel Telephone: +972-3-608-9999 Facsimile: +972-3-608-9855 Michael H. Ference, Esq. Thomas Rose, Esq. Gary M. Emmanuel, Esq. Sichenzia Ross Friedman FerenceLLP 61 Broadway, 32nd Floor New York, New York 10006 Telephone: (212)930-9700 Facsimile: (212) 930-9725 Approximate date of commencement of proposed sale to the public: As soon as practicable after effectiveness of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Ordinary shares, par value NIS 0.8 per share N/A N/A $ $ Underwriters' warrants to purchase ordinary shares, par value NIS 0.8 per share N/A N/A N/A N/A Total N/A N/A $ $ (1) There are being registered under this registration statement such indeterminate number of ordinary shares which collectively shall have an aggregate initial offering price not to exceed $11,500,000 (including $1,500,000 for ordinary shares which may be sold pursuant to the underwriters' over-allotment option).In addition, pursuant to Rule416 under the Securities Act of 1933, as amended (the "Securities Act"), the ordinary shares being registered hereunder include such indeterminate number of ordinary shares as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends, or similar transactions. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act. (3) Calculated pursuant to Rule457(o) under the Securities Act. (4) No registration fee pursuant to Rule457(g) under the Securities Act. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the Securities and Exchange Commission declares our registration statement effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION
